Citation Nr: 1146914	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  09-27 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Veteran waived agency of original jurisdiction (AOJ) review of additional evidence submitted at the hearing.

The Board notes that the Veteran has, in essence, claimed that he is unemployable as a result of his PTSD.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court"), however, has held that a claim for entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU) is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Board finds that a remand is appropriate in order to ensure formal adjudication of the TDIU issue.  Accordingly, for purposes of clarity, this issue is listed on the first page of this decision. 

The issues on appeal are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in January 2007.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court"), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  The Veteran was provided notice as to these matters in the January 2007 correspondence.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, the Veteran contends that his PTSD is more severe than indicated by his present disability evaluation.  He asserted that an October 2007 VA examination was inadequate and that the records of his VA outpatient treatment had not been properly considered.  The Board notes that subsequent VA treatment records include symptom reports and global assessment of functioning (GAF) scores possibly indicative of a more severe disability.  An additional examination should be obtained for an adequate determination as to the Veteran's PTSD disability.  The Board finds that further development is required prior to appellate review.

The Board also notes that in support of his claim the Veteran submitted a copy of a September 2009 Social Security Administration (SSA) award letter demonstrating an award of benefits beginning in December 2008.  The records associated with the Veteran's SSA claim, however, are not of record and they should be obtained to assist him in substantiating his claim.  

The Court has held that SSA decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992).  Where SSA disability benefits have been granted, a remand to obtain SSA records is required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records.").

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to the issue on appeal.  After the Veteran has signed the appropriate releases, records should be obtained and associated with the claims folder.  

Appropriate VA efforts must be taken to obtain all pertinent VA treatment reports.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in this regard and provided an opportunity to obtain and submit those records for VA review.  

2.  Appropriate efforts should be taken to obtain a complete copy of the Veteran's Social Security Administration benefit claim, as well as, all associated medical records.

3.  Provide appropriate Veterans Claims Assistance Act notice with respect to the claim for a TDIU.  Ask the Veteran to complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, and/or other document containing the necessary employment and education history.

4.  The Veteran should be provided an appropriate VA examination for an opinion as to the current nature and extent of his service-connected PTSD.  The examination should be conducted following the protocol in VA's Review Examination for PTSD, as revised on April 2, 2007.

All indicated tests and studies are to be performed.  To the extent possible, the examiner should reconcile the pertinent medical evidence of record, including GAF scores, and identify any increased disability manifestations over a specific period of time during the course of the appeal.  The examiner should also comment as to the impact of PTSD on the Veteran's daily activities and his ability to maintain employment.  Prior to the examination, the claims folder and a copy of this remand must be made available for review of the case.  A notation to the effect that this records review took place should be included in the report of the examiner.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  After completion of the above and any additional development deemed necessary, the RO should review the claim for a higher rating for PTSD as well as entitlement to a TDIU.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his representative should be provided with a supplemental statement of the case, which includes the law and regulations pertaining to a TDIU rating, and given an opportunity to respond before the case is returned to the Board.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


